DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta (US 2021/0271067) in view of Aoi et al. (US 2018/0247395 A1) and Shimobaba, T., Kakue, T., & Ito, T. (2018, June). Convolutional neural network-based regression for depth prediction in digital holography. In 2018 IEEE 27th International Symposium on Industrial Electronics (ISIE) (pp. 1323-1326). IEEE. (hereinafter “Shimobaba”).
Consider claim 8, Tatsuta teaches an image analysis apparatus that reproduces an in-focus image of an object from an interference fringe image (acquiring a hologram image of the observation target object, and a calculation processing part 20 for executing a series of calculation processing of reconstructing an image of the focused observation target object based on the obtained hologram image [0041] – [0043]), the image analysis apparatus comprising: an inference unit that estimates a focal distance between the object and the detector (The propagation distance calculation part 221 is realized by, for example, a CPU, a ROM, and a RAM. The propagation distance calculation part 221 uses a digital focus technology (digital focusing) utilizing Rayleigh-Sommerfeld diffraction integral to calculate a specific value of a separation distance Z (separation distance between support surface S1 and sensor surface S2) illustrated in FIG. 1A and FIG. 1B as a propagation distance Z. Digital focusing herein refers to a technique of determining the focus position of each hologram image g.sub.λ1, g.sub.λ2, g.sub.λ3 by adjusting the propagation distance Z (separation distance Z illustrated in FIG. 1A and FIG. 1B) between the support surface S1 and the sensor surface S2.  [0084]), wherein the inference unit generates a two-dimensional ([0113] – [0124]), the two-dimensional power spectrum having an intensity specified by a first frequency in a first direction in the interference fringe image and a second frequency in a second direction in the interference fringe image; generates a one-dimensional power spectrum by, for each frequency component specified by the first frequency and the second frequency in the two-dimensional power spectrum, associating the frequency component with a feature quantity (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124]), the feature quantity being calculated by aggregating a plurality of intensities corresponding to the frequency component (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124]); and estimates the focal distance by inputting a plurality of feature quantities included in the one-dimensional power spectrum (it is assumed that z=0 represents the position of the support surface S1 and z=Z represents the position of the sensor surface S2 as the z-axis coordinates illustrated in FIG. 1A and FIG. 1B. Further, it is assumed that the light source part 11 applies illumination lights having light emission peak wavelengths λ.sub.1, λ.sub.2, λ.sub.3, and the image sensor 13 acquires hologram images g.sub.λ1, g.sub.λ2, g.sub.λ3 (more specifically, image relating to amplitude strength of hologram).  The propagation distance calculation part 221 uses a digital focus technology (digital focusing) utilizing Rayleigh-Sommerfeld diffraction integral to calculate a specific value of a separation distance Z (separation distance between support surface S1 and sensor surface S2) illustrated in FIG. 1A and FIG. 1B as a propagation distance Z. Digital focusing herein refers to a technique of determining the focus position of each hologram image g.sub.λ1, g.sub.λ2, g.sub.λ3 by adjusting the propagation distance Z (separation distance Z illustrated in FIG. 1A and FIG. 1B) between the support surface S1 and the sensor surface S2.  In this case, the hologram acquisition control part 201 acquires, in advance, a focus image a(x, y, z) at each light emission wavelength while at the same time controlling the hologram acquisition part 10 to change the z-coordinate position of the observation stage St. In this case, a(x, y, 0) corresponds to a hologram image g.sub.λn generated on the sensor surface S2.  The propagation distance calculation part 221 first uses a plurality of focus images having different z-coordinate positions to calculate a difference value f(z+Δz/Z) of luminance between focus images represented by the following expression (101). As can be understood from the following expression (101), a total sum of luminance differences at respective points forming image data is calculated for the entire image. Such a total sum can be used to obtain an output curve representing how the luminance value has changed along the z-axis direction (optical-path direction) [0083] – [0086].  See also [0113] – [0124]).
	However, Tatsuta does not explicitly teach the interference fringe image being generated from object light and reference light, of light emitted from a light source unit to the object, the object light being diffracted at the object and reaching a detector, the reference light reaching the detector without going through the object; a storage unit that stores a trained distance estimation model; using the distance estimation model; and inputting a plurality of feature quantities to the distance estimation model; the two-dimensional spectrum is a two-dimensional power spectrum.
	In an analogous art, Aoi discloses a cell observation apparatus for observing biological cells using a phase contrast microscopic image obtained by a phase contrast microscope, a phase image created on the basis of a hologram by a digital holographic microscope.  [0001].
Aoi teaches the interference fringe image being generated from object light and reference light, of light emitted from a light source unit to the object, the object light being diffracted at the object and reaching a detector, the reference light reaching the detector without going through the object ([0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating the interference fringe image by object light being diffracted at the object and reaching the detector and the reference light reaching the detector without going through the object because such incorporation would allow the phase of the reference to remain unchanged.  [0042]. 
	In an analogous art, Shimobaba discloses depth prediction using convolutional neural network (CNN)-based regression that can directly predict the depth position with millimeter precision from holograms, without multiple diffraction calculations.  Section I: Introduction.
	Shimobaba teaches a storage unit that stores a trained distance estimation model (the calculation time of the CNN is 3.5ms per one power spectrum on a NVIDIA GeForce 970 GTX GPU that stores the CNN.  p.1325.  The CNN is trained by minimizing the loss function, where the mean square error (MSE) between the output do(j) of this network and depth values dt(j)included in a dataset.  The CNN is trained using Adam optimizer with the initial learning rate of 0.0005.  p. 1324); using the distance estimation model (depth prediction using convolutional neural network (CNN)-based regression.  Abstract.  A continuous depth value is predicted by inputting hologram information to the CNN.  p. 1324.  The CNN can be used to predict the depth value of 0.138 m directly from the power spectrum of the hologram, without the depth search. p.1325.); inputting a plurality of feature quantities to the distance estimation model (A continuous depth value is predicted by inputting hologram information to the CNN.  p. 1324.  The proposed method uses power spectrum for the input data to a CNN.  The input layer is for inputting hologram information.  Two types of hologram information were used: raw interference pattern and the power spectrum of the hologram.  p. 1324); and the two-dimensional spectrum is a two-dimensional power spectrum (the proposed method uses power spectrum for the input data to a CNN.  The power spectrum is useful information for distance estimation, and using the power spectrum is expected to reduce CNN network size.  p.1324).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tatsuta and Aoi by the teachings from Shimobaba because such incorporation offers several advantages: (1) the depth prediction using CNN-based regression taught by Shimobaba greatly speeds up the calculation of depth prediction by directly predicting the depth position with millimeter precision from the holograms, without multiple diffraction calculations (p.1323 and p.1325); and (2) power spectrum is useful information for distance estimation and for reducing CNN learning time and estimated time by reducing CNN network size because the power spectrum has symmetry so that the distance estimation can be performed with only the quarter power spectrum without using the full power spectrum (p.1324).
	Consider claim 1, claim 1 recites the method implemented by the apparatus recited in the claim 8.  Thus, it is rejected for the same reasons.
	Consider claim 2, Tatsuta teaches the feature quantity includes a statistic of the plurality of intensities (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124]).
	Consider claim 3, Tatsuta teaches the statistic includes an average value of the plurality of intensities (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124]).
	Consider claim 5, the combination of Tatsuta, Aoi, and Shimobaba teaches a part of all of the feature quantities included in the one-dimensional power spectrum are input to the distance estimation model (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124] of Tatsuta.  A continuous depth value is predicted by inputting hologram information to the CNN.  p. 1324.  The proposed method uses power spectrum for the input data to a CNN.  The input layer is for inputting hologram information.  Two types of hologram information were used: raw interference pattern and the power spectrum of the hologram.  p. 1324).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tatsuta and Aoi by the teachings from Shimobaba because such incorporation offers several advantages: (1) the depth prediction using CNN-based regression taught by Shimobaba greatly speeds up the calculation of depth prediction by directly predicting the depth position with millimeter precision from the holograms, without multiple diffraction calculations (p.1323 and p.1325); and (2) power spectrum is useful information for distance estimation and for reducing CNN learning time and estimated time by reducing CNN network size because the power spectrum has symmetry so that the distance estimation can be performed with only the quarter power spectrum without using the full power spectrum (p.1324).
	Consider claim 6, Tatsuta teaches the object includes a cell ([0039] – [0040]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta (US 2021/0271067) in view of Aoi et al. (US 2018/0247395 A1) and Shimobaba, T., Kakue, T., & Ito, T. (2018, June). Convolutional neural network-based regression for depth prediction in digital holography. In 2018 IEEE 27th International Symposium on Industrial Electronics (ISIE) (pp. 1323-1326). IEEE. (hereinafter “Shimobaba”), and Kato et al. (US 2015/0124082 A1).
Consider claim 4, the combination of Tatsuta, Aoi, and Shimobaba teaches all the limitations in claim 2 but does not explicitly teach the statistic includes a value based on a histogram obtained by aggregating the plurality of intensities.
Kato teaches the statistic includes a value based on a histogram obtained by aggregating the plurality of intensities (the HOG features expanded in a three-dimensional manner adds the focal distance direction (Z direction) to the luminance gradient direction, in addition to the X direction and Y direction in the plane of the image. The luminance gradient direction of the Z direction is calculated based on the difference between the plural focal images. Each cell is a three-dimensional rectangular parallelepiped, the three-dimensional luminance gradient direction and intensity are calculated for each cell, the histogram is calculated from the luminance gradient direction and intensity calculated for each cell, and the three-dimensional HOG feature is calculated based on the calculated histogram. [0046] – [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating a feature based on the histogram obtained by at least the intensity calculated for each cell because such incorporation would improve detection accuracy of a target cell in images obtained by imaging the target cell.  [0015].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuta (US 2021/0271067) in view of Aoi et al. (US 2018/0247395 A1), Shimobaba, T., Kakue, T., & Ito, T. (2018, June). Convolutional neural network-based regression for depth prediction in digital holography. In 2018 IEEE 27th International Symposium on Industrial Electronics (ISIE) (pp. 1323-1326). IEEE. (hereinafter “Shimobaba”), and Ciresan, D. C., Meier, U., Masci, J., Gambardella, L. M., & Schmidhuber, J. (2011, June). Flexible, high performance convolutional neural networks for image classification. In Twenty-second international joint conference on artificial intelligence. (hereinafter “Ciresan”).
Consider claim 7,  Tatsuta teaches an image analysis apparatus that reproduces an in-focus image of an object from an interference fringe image (acquiring a hologram image of the observation target object, and a calculation processing part 20 for executing a series of calculation processing of reconstructing an image of the focused observation target object based on the obtained hologram image [0041] – [0043]), the image analysis apparatus comprising: an inference unit that estimates a focal distance between the object and the detector (The propagation distance calculation part 221 is realized by, for example, a CPU, a ROM, and a RAM. The propagation distance calculation part 221 uses a digital focus technology (digital focusing) utilizing Rayleigh-Sommerfeld diffraction integral to calculate a specific value of a separation distance Z (separation distance between support surface S1 and sensor surface S2) illustrated in FIG. 1A and FIG. 1B as a propagation distance Z. Digital focusing herein refers to a technique of determining the focus position of each hologram image g.sub.λ1, g.sub.λ2, g.sub.λ3 by adjusting the propagation distance Z (separation distance Z illustrated in FIG. 1A and FIG. 1B) between the support surface S1 and the sensor surface S2.  [0084]), wherein the inference unit generates a two-dimensional ([0113] – [0124]), the two-dimensional power spectrum having an intensity specified by a first frequency in a first direction in the interference fringe image and a second frequency in a second direction in the interference fringe image; generates a one-dimensional power spectrum by, for each frequency component specified by the first frequency and the second frequency in the two-dimensional power spectrum, associating the frequency component with a feature quantity (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124]), the feature quantity being calculated by aggregating a plurality of intensities corresponding to the frequency component (Aave is an average value of the amplitude component A’ in the complex amplitude distribution.  [0113] – [0124]); and estimates the focal distance by inputting a plurality of feature quantities included in the one-dimensional power spectrum (it is assumed that z=0 represents the position of the support surface S1 and z=Z represents the position of the sensor surface S2 as the z-axis coordinates illustrated in FIG. 1A and FIG. 1B. Further, it is assumed that the light source part 11 applies illumination lights having light emission peak wavelengths λ.sub.1, λ.sub.2, λ.sub.3, and the image sensor 13 acquires hologram images g.sub.λ1, g.sub.λ2, g.sub.λ3 (more specifically, image relating to amplitude strength of hologram).  The propagation distance calculation part 221 uses a digital focus technology (digital focusing) utilizing Rayleigh-Sommerfeld diffraction integral to calculate a specific value of a separation distance Z (separation distance between support surface S1 and sensor surface S2) illustrated in FIG. 1A and FIG. 1B as a propagation distance Z. Digital focusing herein refers to a technique of determining the focus position of each hologram image g.sub.λ1, g.sub.λ2, g.sub.λ3 by adjusting the propagation distance Z (separation distance Z illustrated in FIG. 1A and FIG. 1B) between the support surface S1 and the sensor surface S2.  In this case, the hologram acquisition control part 201 acquires, in advance, a focus image a(x, y, z) at each light emission wavelength while at the same time controlling the hologram acquisition part 10 to change the z-coordinate position of the observation stage St. In this case, a(x, y, 0) corresponds to a hologram image g.sub.λn generated on the sensor surface S2.  The propagation distance calculation part 221 first uses a plurality of focus images having different z-coordinate positions to calculate a difference value f(z+Δz/Z) of luminance between focus images represented by the following expression (101). As can be understood from the following expression (101), a total sum of luminance differences at respective points forming image data is calculated for the entire image. Such a total sum can be used to obtain an output curve representing how the luminance value has changed along the z-axis direction (optical-path direction) [0083] – [0086].  See also [0113] – [0124]).
	However, Tatsuta does not explicitly teach the interference fringe image being generated from object light and reference light, of light emitted from a light source unit to the object, the object light being diffracted at the object and reaching a detector, the reference light reaching the detector without going through the object; a storage unit that stores a distance estimation model; using the distance estimation model; and inputting a plurality of feature quantities to the distance estimation model; the two-dimensional spectrum is a two-dimensional power spectrum; and a learning unit that constructs a trained model of the distance estimation model by supervised learning.
	In an analogous art, Aoi discloses a cell observation apparatus for observing biological cells using a phase contrast microscopic image obtained by a phase contrast microscope, a phase image created on the basis of a hologram by a digital holographic microscope.  [0001].
Aoi teaches the interference fringe image being generated from object light and reference light, of light emitted from a light source unit to the object, the object light being diffracted at the object and reaching a detector, the reference light reaching the detector without going through the object ([0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of generating the interference fringe image by object light being diffracted at the object and reaching the detector and the reference light reaching the detector without going through the object because such incorporation would allow the phase of the reference to remain unchanged.  [0042]. 
	In an analogous art, Shimobaba discloses depth prediction using convolutional neural network (CNN)-based regression that can directly predict the depth position with millimeter precision from holograms, without multiple diffraction calculations.  Section I: Introduction.
	Shimobaba teaches a storage unit that stores a distance estimation model (the calculation time of the CNN is 3.5ms per one power spectrum on a NVIDIA GeForce 970 GTX GPU that stores the CNN.  p.1325.  The CNN is trained by minimizing the loss function, where the mean square error (MSE) between the output do(j) of this network and depth values dt(j)included in a dataset.  The CNN is trained using Adam optimizer with the initial learning rate of 0.0005.  p. 1324); using the distance estimation model (depth prediction using convolutional neural network (CNN)-based regression.  Abstract.  A continuous depth value is predicted by inputting hologram information to the CNN.  p. 1324.  The CNN can be used to predict the depth value of 0.138 m directly from the power spectrum of the hologram, without the depth search. p.1325.); inputting a plurality of feature quantities to the distance estimation model (A continuous depth value is predicted by inputting hologram information to the CNN.  p. 1324.  The proposed method uses power spectrum for the input data to a CNN.  The input layer is for inputting hologram information.  Two types of hologram information were used: raw interference pattern and the power spectrum of the hologram.  p. 1324); and the two-dimensional spectrum is a two-dimensional power spectrum (the proposed method uses power spectrum for the input data to a CNN.  The power spectrum is useful information for distance estimation, and using the power spectrum is expected to reduce CNN network size.  p.1324); a learning unit that constructs a trained model of the distance estimation model (The CNN is trained by minimizing the loss function, where the mean square error (MSE) between the output do(j) of this network and depth values dt(j)included in a dataset.  The CNN is trained using Adam optimizer with the initial learning rate of 0.0005.  p. 1324).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tatsuta and Aoi by the teachings from Shimobaba because such incorporation offers several advantages: (1) the depth prediction using CNN-based regression taught by Shimobaba greatly speeds up the calculation of depth prediction by directly predicting the depth position with millimeter precision from the holograms, without multiple diffraction calculations (p.1323 and p.1325); and (2) power spectrum is useful information for distance estimation and for reducing CNN learning time and estimated time by reducing CNN network size because the power spectrum has symmetry so that the distance estimation can be performed with only the quarter power spectrum without using the full power spectrum (p.1324).
	In an analogous art, Ciresan discloses a fast, fully parameterizable GPU implementation of Convolutional Neural Network variants.  Abstract.
	Ciresan teaches trained model is constructed by supervised learning (feature extractors are learned in a supervised way.  Abstract.  High-performance GPU-based CNN variants are trained by on-line gradient descent).
	With the modified system of Tatsuta, Aoi, and Shimobaba and particularly, the method using CNN to predict depth taught by Shimobaba, one of ordinary skill in the art would have consulted prior arts in the area of constructing trained model such as Ciresan to find the optimal way to construct the trained model.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known techniques of constructing trained model by supervised learning because such incorporation would provide state-of-the-art generalization capabilities, great flexibility and speed.  Section 5: Conclusion.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486